Exhibit 10(l)(1)

AMENDMENT TO ALCOA INC.

EMPLOYEES’ EXCESS BENEFITS PLAN C

1.  Effective January 1, 2009, the following new definitions are added as
follows:

“Specified Employee” means an employee as defined under written guidelines
adopted by the Company, which comply with Section 409A of the Internal Revenue
Code and any regulations promulgated thereunder.

“Retirement” or “Retires” means the termination of employment after becoming
eligible for a Normal or Early Retirement type under an Other Plan.
Notwithstanding the foregoing, to the extent a Participant is eligible for a
Disability Retirement under Plan I, such disability must also comply with
Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder for purposes of this Plan. “Retirement” shall also mean any
retirement as may be defined under any executive severance agreement entered
into between the Company and a Participant.

“Short Term Applicable Rate of Interest” shall mean the rate prescribed for
January of the year of retirement under Section 1274(d) of the Internal Revenue
Code.

2.  A new Section 2.8 is added as follows:

Notwithstanding the foregoing provisions of this Article II, effective
January 1, 2009, all Benefits not in pay status, will be payable in monthly
installments as provided below:

a. Benefits will be payable commencing on the last day of the month of

 i) a Participant’s Retirement, or

ii) to the extent the Participant is not eligible for Retirement, but is
otherwise vested in Plan I, the later of:

x) termination of vesting service as provided in Plan I, or

y) attainment of age 55, or

z) such other date as irrevocably elected in writing by the Participant prior to
December 31, 2008.

b. Notwithstanding the foregoing, to the extent the Participant is a Specified
Employee, such monthly installment will commence on the last day of the seventh
month following the date determined in a. above, and will be paid retroactively
to the date determined in a. above, and will include interest accrued on the
missed payments. “Interest” means the interest calculated using the Short Term
Applicable Rate of Interest in effect as of January of the year of retirement.



--------------------------------------------------------------------------------

c. The determination of any Benefit payable with respect to Participant who
Retires pursuant to the terms of an executive severance agreement, will include
any service credit provided by such agreement for purposes of determining
vesting and eligibility, but not benefit accrual.

d. i) The form of payment of Benefit paid to a Participant who has a Surviving
Spouse as defined under Plan I, is a joint and survivor annuity, in which the
Participant’s Benefit paid during his or her lifetime is reduced, and an amount
equal to 50% of the Benefit amount received by the Participant is paid to the
Surviving Spouse. There are no optional forms of payment or Qualified Optional
Survivor Annuities (as that term is described in Plan I) under this Plan.

ii) The form of payment of Benefits paid to a Participant who has no Surviving
Spouse on the date payment of Benefits commence is a single life annuity as
described in Plan I.

e. If a Participant is receiving payments under this Plan and is subsequently
reemployed by the Company, payments under this Plan shall continue regardless of
the cessation of the Participant’s monthly Pension payments due to such
reemployment under Plan I.

3.  Effective as of January 1, 2008, a new Article VII is added as follows:

ARTICLE VII

CHANGE IN CONTROL

7.1 Provisions Upon Change in Control. Notwithstanding any other provision of
the Plan, in the event of a Change in Control, as that term is defined in Alcoa
Retirement Plan I, neither the Company, Board of Directors, Committee, or other
designee of the Board of Directors, may, during the three-year period commencing
on the date that the Change in Control occurs:

a. Amend, modify, or terminate the Plan, except to the extent as may be legally
required by any law or regulations prescribed thereunder, or any provision of
the Internal Revenue Code or any regulation prescribed thereunder; or

b. Reduce future Plan benefits of any Participant.

4.  In all other respects the Plan is ratified and confirmed.